Citation Nr: 1719647	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-37 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequently, jurisdiction was transferred to the RO in Denver, Colorado.

In April 2013, the Veteran testified before a Veterans' Law Judge (VLJ) at a Board videoconference hearing; a transcript of which has been associated with the claims file.  Thereafter, in an April 2017 letter, the VA notified him that the VLJ who presided over the April 2013 hearing was no longer employed by the Board.  As he did not respond within 30 days of the letter, it is presumed that he did not want another hearing.

In March 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran acknowledges the onset of his psychiatric symptoms began after separation from service, nonetheless he maintains they are related to his service.  See August 2008 Veteran's Application for Compensation and/or Pension; March 2009 Statement in Support of Claim; see generally April 2013 Hearing Transcript.  

More specifically, the Veteran attributes his psychiatric symptoms to two in service events.  See generally April 2013 Hearing Transcript.  At the April 2013 Board videoconference hearing, he testified that one such event was when he contracted tuberculosis (TB) in service.  See April 2013 Hearing Transcript at 5; see also March 2009 Statement in Support of Claim.  As a result, he received treatment over the course of a year, which made him feel weak.  See April 2013 Hearing Transcript at 5, 14.  He denied having any psychiatric issues prior to being diagnosed with TB.  

Following separation, the Veteran relayed that he began experiencing sweating episodes.  See April 2013 Hearing Transcript at 6.  He recounted a particular incident where he was sitting in front of a computer during a computer programming course when he began to sweat and have difficulty concentrating on his work.  Since then, he continued to have sweating episodes, which began making him feel embarrassed.  These episodes caused him to lose confidence and start avoiding people.

The Veteran recalled the second in service incident involved an ammunition carrier.  See April 2013 Hearing Transcript at 4.  He was supposed to drive it a few feet, but it jammed.  He remembered the carrier was driven with sticks instead of a steering wheel, and that he had never driven one before.  The carrier was moving as fast it could go, and he lost control as it went around the base, partially ripping out a fence.  As a result of this incident, he has never obtained a driver's license because he has been too afraid to drive.

A review of the Veteran's service treatment records (STRs) confirms that he had a positive purified protein derivate skin test for TB.  See October 1982 Radiographic Report; April 1983 Chronological Record of Medical Care.  Consequently, he was treated with isoniazid (INH).  See October 1983 Chronological Record of Medical Care; December 1983 Chronological Record of Medical Care; April 1984 Chronological Record of Medical Care.

Although the Veteran's STRs are silent as to any diagnoses of or symptoms related to an acquired psychiatric disorder, his post-separation treatment records reveal that he has at one time or another carried the following diagnoses: depressive disorder; mood disorder; anxiety disorder; panic disorder; alcohol dependence; cocaine dependence; cannabis abuse; and nicotine dependence.  See November 2008 VA Discharge Summary; December 2008 VA Psychiatry Attending Note; May 2009 Mental Health Evaluation and Management Note; August 2009 VA Discharge Summary. 

In furtherance of this claim, the Veteran was afforded a VA examination in August 2013.  See August 2013 VA Examination Report.  Upon examination, the VA examiner diagnosed him with psychosis, not otherwise specified; alcohol abuse; and cocaine abuse.  The VA examiner observed his complaints of anxiety were more clinically consistent with pervasive paranoia, and that there was no evidence to support significant anxiety independent of the paranoia.  

With respect to the diagnosis of psychosis, the VA examiner opined that it was less likely than not caused by or related to his service.  The VA examiner's opinion was rooted in the fact that he began exhibiting symptoms of paranoia two years post-separation, which worsened with significant stimulant abuse.  Notably, he first began experiencing excessive paranoia with magical thinking and loosening of associations during a period of crack cocaine use.  The VA examiner also referenced the lack of evidence suggesting a link between his paranoia, anxiety, or mood changes and his service, including treatment for tuberculosis with INH. 

Pursuant to the Board's March 2015 remand directives, in an October 2015 addendum opinion, the same VA examiner reconciled the Veteran's prior diagnosis of anxiety disorder with the August 2013 VA examination findings by explaining that the current diagnosis subsumes the symptoms of anxiety and paranoia previously described.  See October 2015 VA Addendum Opinion.  Further, the VA examiner discussed the April 2013 letters from his primary care physician and licensed clinical social worker.  In discounting these positive nexus opinions, the VA examiner cited both letters referenced his anxiety symptoms beginning in service although there was no evidence to support onset in service.  However, this is not accurate.  While the April 2013 letter from his primary care physician does suggest the onset of his anxiety disorder was in service, the April 2013 letter from the licensed clinical social worker does not.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

Furthermore, the Board notes that neither the August 2013 VA Examination Report or October 2015 VA Addendum Opinion sufficiently addresses the Veteran's lay statements concerning the claimed in service events nor the potential side effects of INH in ruling out an etiological relationship between his treatment for tuberculosis in service and current psychosis.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability).  Necessarily, the Board finds that neither the August 2013 VA Examination Report or the subsequent October 2015 VA Addendum Opinion are adequate to adjudicate this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  As the VA examiner expressly recommended in the October 2015 VA Addendum Opinion that should the Addendum Opinion be deemed inadequate, the Veteran be re-examined due to the passage of time, the Board finds a remand is necessary for another VA examination.

Finally, a review of the claims file is negative for any service personnel records or any requests for the same.  Consequently, the Board finds a remand is also necessary to obtain the Veteran's service personnel records.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service personnel records from the appropriate agency.

2. Once the above-requested development has been completed, to the extent possible, request a VA examination to determine the nature and etiology of any acquired psychiatric disorders.  

After reviewing the record, the examiner should:

a. Diagnose any current acquired psychiatric disorder(s).

b. For any current acquired psychiatric disorder diagnosed, opine as to whether it is at least as likely as not (50 percent probability or greater) the acquired psychiatric disorder is caused by or otherwise related to the Veteran's active duty service.  

c. Reconcile any prior diagnoses of an acquired psychiatric disorder with the current diagnosis/diagnoses, to include depressive disorder, mood disorder, anxiety disorder, panic disorder, alcohol dependence, cocaine dependence, cannabis abuse, and nicotine dependence.  If any prior diagnosis cannot be reconciled with the current diagnosis/diagnoses, opine as to whether it is at least as likely as not (50 percent probability or greater) the prior diagnosis was caused by or otherwise related to his active duty service.

d. In rendering an opinion, the examiner should discuss the Veteran's lay statements regarding in service treatment for tuberculosis with INH.  In that regard, the examiner should discuss the potential side effects, if any, of INH.

e. In rendering an opinion, the examiner should also discuss his lay statements regarding the in service ammunition carrier incident.  In that regard, the examiner should discuss the potential psychological effects, if any, of the claimed traumatic experience.

f. As this appeal stems from a September 2008 rating decision, the examiner is reminded that DSM IV diagnostic criteria should also be considered for this claim. 

g. For any opinions rendered, the examiner must provide a complete rationale.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).





